*325The opinion of the Court was delivered by
Knox, J. —
We will dispose of these errors in the order in which they are assigned.
1. The proviso to the Act of Assembly of 27th April, 1844, requires “that, in case of sale of real estate by. the sheriff or coroner of the county of Clearfield, which is situate in the county of Elk, the deeds made by the said sheriff or coroner, after they are duly entered of record on the docket of the Court of Common Pleas of the county of Clearfield, shall, in like manner, be entered of reeord on the docket of the Court of Common Pleas of the county of Elk, within thirty days.” The deed offered by the plaintiff below contained, on its back, the certificate of the prothonotary, that it had been duly entered in the Common Pleas of Elk county on the 19th of May, 1849, which was sixteen days after its acknowledgment in Clearfield county. This corresponded with the entry in the appearance docket of the Common Pleas of Elk county. When the deed was offered in evidence, it was offered to be proved by the defendant below and plaintiff in error, by the prothonotary of Elk county, that the entry on the appearance docket was not made on the 19th May, 1849, and not until thirty days had expired, after the acknowledgment of the deed in Clearfield county.
To the rejection of'this proposed testimony the 1st error is assigned.
We think it very clear that the Court below was right in rejecting this evidence, alike, because it was incompetent to contradict the record by parol; and because, if received, it would not have authorized the rejection of the sheriff’s deed. The object of requiring the deed to be recorded in the county of Elk was to give notice of the sale, and none but bona fide purchasers could raise this question of notice. As it was nqt pretended but that the deed had been entered of record long before the plaintiff in error purchased, it was' wholly immaterial whether it had been so entered within thirty days after its acknowledgment in Clearfield county or not. It is a mistake to suppose that the sheriff’s deed would pass no title, unless it was entered of record within the thirty days mentioned in the Act.
2. The second assignment of error is based upon the rejection of a mortgage given by the defendant (Graham) to his vendor Early. The bill of exception states that it was offered to show a consideration, paid by Graham to Early, for the conveyance of the land in question. It was objected to by the plaintiff, upon the ground that the consideration of the deed, from Early to Graham, was not impeached.
We can see no injury that the plaintiff in error has sustained by the rejection of this mortgage. It is argued here that it had some bearing upon the question of notice, but how, or in what *326way, it could affect this question, we-are at a loss, to perceive. No such question was Submitted to the jury, -and there-is no complaint that the learned judge, before whom the . cause was tried, erred in saying to the jury that the. defendants had record notice of the plaintiff’s title before they or either of them purchased.
3. The plaintiff in error complains, because the Court left it to the jury to 'determine whether the conveyance from Kincade to Pasco was fraudulent or otherwise, alleging that there was no evidence of fraud. We are not satisfied that there was any error committed in permitting the jury to pass upon1 the character of the conveyance-. It appears to us that there was .evidence tending to prove that the deed was a voluntary one, and that it was made with the intention of hindering, delaying, and defrauding creclitors. Upon a careful examination of the charge, we are of opinion that it was not only correct in a legal view, but that it was well calculated to aid the jury -in coming to a right conclusion as to matters 'of fact.
4. - We could not reverse upon the fourth assignment, even if the -remark of the judge Was not well founded in reason, for it was only-an-expression of opinion as to-the weight of certain evidence, and not a binding direction; but it is proper to add that we coincide with the Court below, “ that, in the absence of proof going to show that he (Pasco) had property or money, evidence of his destitution, and apparent want of means to pay so large a sum, ought to be regarded as prima faeie proof, that the sum stated in -the deed as the consideration, was not paid, and that he had hot the means to pay it.”
Judgment affirmed.